  Case 19-42427        Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41          Desc Main
                                   Document      Page 1 of 34



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 In re:

              PRO SOUTH, INC.,                               Case No. 19-42427-BTR
                                                                   Chapter 11
 Debtor.


                        MOTION TO CONVERT CASE TO CHAPTER 7

                         14-DAY NEGATIVE NOTICE – LBR 1017(d):

          Your rights may be affected by the relief sought in this pleading. You should
          read this pleading carefully and discuss it with your attorney, if you have one
          in this bankruptcy case. If you oppose the relief sought by this pleading, you
          must file a written objection, explaining the factual and/or legal basis for
          opposing the relief.

          No hearing will be conducted on this Motion unless a written objection is filed
          with the Clerk of the United States Bankruptcy Court and served upon the
          party filing this pleading WITHIN FOURTEEN (14) DAYS FROM THE
          DATE OF SERVICE shown in the certificate of service unless the Court
          shortens or extends the time for filing such objection. If no objection is timely
          served and filed, this pleading shall be deemed to be unopposed, and the Court
          may enter an order granting the relief sought. If an objection is filed and
          served in a timely manner, the Court will thereafter set a hearing with
          appropriate notice. If you fail to appear at the hearing, your objection may be
          stricken. The Court reserves the right to set a hearing on any matter.

          COMES NOW Regions Bank ("Regions"), by and through undersigned counsel, and

pursuant to 11 U.S.C. § 1112(b), respectfully moves (this "Motion") for an order converting the

above-captioned bankruptcy case (the "Case") to Chapter 7. In support thereof, Regions states as

follows:

                                          INTRODUCTION

          As a threshold matter, this Motion should be considered by the Court in tandem with the

Motion of Regions Bank to Retroactively Annul the Automatic Stay as to Certain Real Property Sold




43158323 v1
  Case 19-42427         Doc 102       Filed 03/25/20 Entered 03/25/20 10:07:41                   Desc Main
                                      Document      Page 2 of 34



at Foreclosure Sale on March 5, 2020 [Dkt. No. 10] (the " Stay Annulment Motion"), filed in In re

Russell Stites, Case No. 20-40703, also pending in this Court. A copy of the Stay Annulment Motion

is attached hereto as Exhibit 1.

          Pro South, Inc. (the "Debtor" or "Pro South") filed a petition for relief under Chapter 11 of

the Bankruptcy Code over six months ago on September 4, the day before a scheduled September 5,

2019 foreclosure sale of certain real property owned by Pro South, Inc. Russell M. Stites ("RMS")

is the 100% shareholder of Pro South. Since filing its petition, the Pro South has merely parked itself

in the bankruptcy court for the past six months to buy time while it has delayed Regions lawful

attempts to foreclose Pro South's interest in the Real Property Collateral.1 Pro South has made no

effort to reorganize and has demonstrated no intention to reorganize. Now that Regions has

foreclosed on the Real Property Collateral, Pro South lacks any business prospects, and maintaining

the Case in Chapter 11 is a waste of the Court's resources, as well as those of Pro South's creditors.

          Abundant cause exists for the Court to immediately convert this case to Chapter 7. Regions

requests that the Court convert this case to allow the appointment of a Chapter 7 trustee to liquidate

any unencumbered estate assets, including causes of action, and, to investigate the acts, omissions

and transactions of Pro South's shareholders and officers, both prior to and during the pendency of

the Chapter 11.

                                        JURISDICTION AND VENUE

          1.     This Court has jurisdiction over the subject matter of this Motion pursuant to 28

U.S.C. § 1334(b) and the standing order of reference of the District Court. This matter is a core

proceeding. 28 U.S.C. §§ 157(b)(1), (b)(2)(A).


          1
            This property is defined as the Real Property Collateral, and more particularly described in the Stay
Annulment Motion [Dkt. No. 10] . When used herein, "Real Property Collateral," shall have the same meaning as set
forth in the Stay Annulment Motion.



43158323 v1                                            2
  Case 19-42427      Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41            Desc Main
                                 Document      Page 3 of 34



          2.   Venue in this Court is proper under 28 U.S.C. §§ 1408 and 1409.

                                    FACTUAL BACKGROUND

          3.   Most of the factual allegations set forth below are also set out in the Factual

Background of the Stay Annulment Motion. Specifically, sections A – G below are identical to the

Factual Allegations in the Stay Annulment Motion.

          4.   Prior to June 20, 2018, RMS controlled and owned 100% of three affiliated

companies operating in and around Booneville, Mississippi: (1) Pro South, Inc. ("Pro South"); (2)

Pro Logging, Inc. ("Pro Logging"); and Pro Trucking, Inc. ("Pro Trucking"). Together, these

companies operated a logging, trucking, and saw mill business in Booneville, Mississippi.

          A.   REGIONS EXTENDS LOANS TO PRO SOUTH, PRO LOGGING, AND PRO TRUCKING.

          5.   To fund the operations of the businesses, these companies became obligated to

Regions on a number of debt instruments, including the following:

          a.   A term loan through which Pro South is indebted to Regions in the stated principal

               amount of $242,992.75 ("Loan 1"), which loan matured on July 23, 2018;

          b.   A term loan through which Pro South is indebted to Regions in the stated principal

               amount of $149,951.75 ("Loan 2"), which loan matured on March 18, 2018;

          c.   A term loan through which Pro South is indebted to Regions in the stated principal

               amount of $194,297.40 ("Loan 3"), which loan matured on January 31, 2018;

          d.   A term loan through which Pro South is indebted to Regions in the stated principal

               amount of $418,292.25 ("Loan 4"), which loan matured on December 1, 2017;

          e.   A working capital line of credit loan through which Pro South, Pro Logging, and Pro

               Trucking (this combination is sometimes referred to herein collectively as the

               "Borrowers") are indebted to Regions in the stated principal amount of $1,520,300.00




43158323 v1                                     3
  Case 19-42427             Doc 102       Filed 03/25/20 Entered 03/25/20 10:07:41          Desc Main
                                          Document      Page 4 of 34



                     ("Loan 5"), which loan, absent certain defaults that have occurred, would have

                     matured on November 3, 2026; and

          f.         A term loan through which the Borrowers are further indebted to Regions in the stated

                     principal amount of $3,202,000.00 (individually, "Loan 6," and together with Loan

                     1 – Loan 5, the "Loans"), which loan, absent certain defaults that have occurred,

                     would have matured on November 3, 2036.

See Affidavit of Robert Smith, at ¶ 6.2

          6.         Loan 5 is further evidenced and secured by (i) that certain Note dated November 3,

2016 from Borrowers in favor of Regions (as previously or hereafter amended, the "Loan 5 Note");

(ii) that certain Loan Agreement dated November 3, 2016 by and between Borrowers and Regions

(the "Loan 5 Loan Agreement"); (iii) that certain Credit Agreement dated November 3, 2016 by and

among Borrowers and Regions (the "Loan 5 Credit Agreement"); (iv) that certain Security

Agreement –SBA dated November 3, 2016 from Borrowers and the Debtor in favor of Regions (the

"Loan 5 Security Agreement 1"); (v) that certain Security Agreement dated November 3, 2016 from

Borrowers in favor of Regions (the "Loan 5 Security Agreement 2"); (vi) that certain Unconditional

Guaranty dated November 3, 2016 from the Debtor in favor of Regions (the "RMS Loan 1

Guaranty"); (vii) that certain Unconditional Limited Guarantee dated November 3, 2016 from Amy

Glissen Stites ("AGS" and together with RMS and the Borrowers, the "Obligors") in favor of

Regions (the "AGS Loan 5 Guaranty"); and (viii) that certain Deed of Trust from Obligors for the

benefit of Regions, as recorded November 7, 2016 as Instrument No. 2016004530 with the Prentiss

County, Mississippi Chancery Court (the "Loan 5 Deed of Trust"). The Obligors pledged certain real

property to Regions as collateral for Loan 5 pursuant to the Loan 5 Deed of Trust, and that real


          2
              The Smith Affidavit is submitted herewith as Exhibit 1-A to Exhibit 1.



43158323 v1                                                 4
  Case 19-42427      Doc 102      Filed 03/25/20 Entered 03/25/20 10:07:41            Desc Main
                                  Document      Page 5 of 34



property collateral is referred to herein as the "Loan 5 Real Property Collateral." See Affidavit of

Robert Smith, at ¶ 7. Copies of the Loan 5 Note, Loan 5 Loan Agreement, Loan 5 Credit Agreement,

Loan 5 Security Agreement 1, Loan 5 Security Agreement 2, RMS Loan 1 Guaranty, AGS Loan 5

Guaranty, and the Loan 5 Deed of Trust are attached to the Smith Affidavit, as Exhibits A–H.

          7.   Loan 6 is further evidenced and secured by (i) that certain Note dated November 3,

2016 from Borrowers in favor of Regions (as previously or hereafter amended, "the Loan 6 Note");

(ii) that certain Loan Agreement dated November 3, 2016 by and between Borrowers and Regions

(the "Loan 6 Loan Agreement"); (iii) that certain Credit Agreement dated November 3, 2016 by and

among Borrowers and Regions (the "Loan 6 Credit Agreement"); (vi) that certain Security

Agreement – SBA dated November 3, 2016 from Borrowers and RMS in favor of Regions (the

"Loan 6 Security Agreement 1"); (v) that certain Security Agreement dated November 3, 2016 from

Borrowers in favor of Regions (the "Loan 6 Security Agreement 2"); (vi) that certain Unconditional

Guaranty dated November 3, 2016 from RMS in favor of Regions (the "RMS Loan 6 Guaranty");

(vii) that certain Unconditional Limited Guarantee dated November 3, 2016 from AGS in favor of

Regions (the "AGS Loan 6 Guaranty"); and (viii) that certain Deed of Trust from Obligors for the

benefit of Regions, as recorded November 7, 2016 as Instrument No. 2016004529 with the Prentiss

County, Mississippi Chancery Court (the "Loan 6 Deed of Trust"). See Affidavit of Robert Smith, at

¶ 8. Copies of the Loan 6 Note, Loan 6 Loan Agreement, Loan 6 Credit Agreement, Loan 6 Security

Agreement 1, Loan 6 Security Agreement 2, RMS Loan 6 Guaranty, AGS Loan 6 Guaranty, and the

Loan 6 Deed of Trust are attached as Exhibits I–P to the Smith Affidavit. The Obligors pledged

certain real property to Regions as collateral for Loan 6 pursuant to the Loan 6 Deed of Trust, and




43158323 v1                                      5
  Case 19-42427              Doc 102       Filed 03/25/20 Entered 03/25/20 10:07:41                     Desc Main
                                           Document      Page 6 of 34



that real property is referred to herein as the "Loan 6 Real Property Collateral."3 See Affidavit of

Robert Smith, at ¶ 8. The Real Property Collateral is identically described in the Loan 5 Deed of

Trust and the Loan 6 Deed of Trust, and consists of multiple parcels of real property in Prentiss

County, MS. The various parcels of the Real Property Collateral are owned by Pro South, in its sole

corporate capacity; Pro Logging, in its sole corporate capacity; RMS, in his sole individual capacity;

Amy Glisson Stites ("AGS"), in her sole individual capacity; and RMS and AGS as Joint Tenants

with Right of Survivorship. See Affidavit of Robert Smith, at ¶ 8. One of the parcels that is jointly

owned by RMS and AGS, as Joint Tenants with Right of Survivorship, is an approximately 10-acre

parcel, containing a single family home that, upon information and belief, and according the

Bankruptcy Petition, is the primary residence of RMS, and has an address of 149 CR 1000,

Booneville, MS, 38829 (the "Residence").4

          B.         REGIONS DECLARED EVENTS OF DEFAULT ON THE LOANS IN EARLY 2018

          8.         The Obligors failed to satisfy their obligations with respect to the Loans pursuant to

the terms and conditions of the documents evidencing and securing the Loans (collectively, the

"Loan Documents"), and on February 1, 2018, Regions issued a formal written demand that the

Loans be paid in full on or before February 8, 2018. See Affidavit of Robert Smith, at ¶ 9.

          9.         The Obligors failed to pay the Loans in full on or before February 8, 2018, and

Regions implemented foreclosure procedures (the "First Foreclosure Proceedings") to foreclose on

the Real Property Collateral, all of which is wholly located within Prentiss County, Mississippi.




          3
          The Loan 5 Real Property Collateral and the Loan 6 Real Property Collateral are described herein as the
"Real Property Collateral."

          4
              This Motion relates only to Loan 5, Loan 6, and the Real Property Collateral, which secures those loans.



43158323 v1                                                  6
  Case 19-42427         Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41            Desc Main
                                    Document      Page 7 of 34



Regions scheduled the First Foreclosure Proceedings for June 5, 2018. See Affidavit of Robert

Smith, at ¶ 10.

          10.     At the request of RMS, Regions cancelled the First Foreclosure Proceedings in

consideration of the Obligors entering into that certain Forbearance and Modification Agreement

dated effective as of June 4, 2018 (as amended from time to time, the "Forbearance Agreement").

See Affidavit of Robert Smith, at ¶ 11.

          C.      RMS AND HIS COMPANIES BEGIN ENGAGING IN A BAD FAITH BANKRUPTCY
                  SCHEME EFFECTING MULTIPLE BANKRUPTCIES TO DELAY REGIONS FROM
                  EXERCISING ITS LAWFUL RIGHT TO FORECLOSE OBLIGORS' INTERESTS IN THE
                  REAL PROPERTY, AND TO PREVENT OTHER CREDITORS FROM REPOSSESSING
                  EQUIPMENT OWNED BY PRO LOGGING AND PRO TRUCKING.

          11.     Between June 20, 2018 and March 5, 2020, Russell Stites coordinated and authorized

six (6) separate bankruptcy filings, all designed to delay Regions from foreclosing the Obligors'

interest in the Real Property Collateral, or, in the case of the first two bankruptcies, to forestall

another secured creditor from repossessing logging and trucking equipment in which it had a security

interest that was senior to that held by Regions. See Affidavit of Robert Smith, at ¶ 12.

          a. Pro Logging and Pro Trucking File Bankruptcy, Delaying the Repossession of their
             Equipment.

          12.     On June 20, 2018, Pro Logging filed under Chapter 11 of the Bankruptcy Code in

the United States Bankruptcy Court in the Northern District of Mississippi (the "Mississippi

Bankruptcy Court"), Case No. 18-12388-SDM, (the "Pro Logging Bankruptcy"). See Affidavit of

Robert Smith, at ¶ 13.

          13.     Shortly thereafter, on June 22, 2018, Pro Trucking filed under Chapter 11 of the

Bankruptcy Code in the Mississippi Bankruptcy Court, Case No. 18-12428-SDM ("Pro Trucking

Bankruptcy"). See Affidavit of Robert Smith, at ¶ 14.




43158323 v1                                       7
  Case 19-42427       Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41            Desc Main
                                  Document      Page 8 of 34



          14.   The Pro Logging Bankruptcy and the Pro Trucking Bankruptcy were filed to prevent

another Creditor, Commercial Credit Group ("CCG") from repossessing the majority of their logging

and trucking equipment. Pro Logging and Pro Trucking ultimately violated the adequate protection

provisions granted to CCG by the Court, and CCG repossessed and liquidated all of its collateral,

consisting primarily of logging equipment and trucks used by Pro Logging and Pro Trucking to

conduct their businesses.

          15.   During these bankruptcies, and at the Obligors' request, Regions modified the

Forbearance Agreement and other Loan Documents pursuant to that certain Amendment to

Forbearance and Modification Agreement dated October 19, 2018 to, inter alia, extend the maturity

of the Loans (the "First Forbearance Amendment"). See Affidavit of Robert Smith, at ¶ 16.

          16.   Unable to satisfy the terms and conditions set forth in the Forbearance Agreement,

as modified by the First Forbearance Amendment, at the Obligors' request, Regions further modified

the Forbearance Agreement and other Loan Documents pursuant to that certain Second Amendment

to Forbearance and Modification Agreement dated November 5, 2018 (the "Second Forbearance

Amendment"). See Affidavit of Robert Smith, at ¶ 17.

          17.   The Obligors again failed to satisfy the terms and conditions of the Forbearance

Agreement, as modified by the Second Forbearance Amendment, and on November 28, 2018,

Regions issued a written demand to Pro South, RMS, and AGS for payment in full of the Loans on

or before December 8, 2018. See Affidavit of Robert Smith, at ¶ 18.

          18.   Pro South, RMS and AGS failed to pay the Loans in full on or before December 8,

2018. See Affidavit of Robert Smith, at ¶ 19.

          19.   After filing various motions (including a motion for stay relief) in the Pro Logging

Bankruptcy, attending hearings with witnesses, and incurring significant fees and expenses, Regions




43158323 v1                                      8
  Case 19-42427        Doc 102       Filed 03/25/20 Entered 03/25/20 10:07:41                  Desc Main
                                     Document      Page 9 of 34



obtained an order from the Mississippi Bankruptcy Court granting Regions relief from the automatic

stay in the Pro Logging Bankruptcy to foreclose on its collateral, which included, without limitation,

the Real Property Collateral. See Order on Motion for Relief from the Automatic Stay, In re Pro

Logging, Inc.,18-12388-SDM [Dkt. No. 174]; Affidavit of Robert Smith, at ¶ 20.

           20.   The Pro Logging Case and the Pro Trucking Case were subsequently converted to

cases under Chapter 7. See Order Granting Motion to Convert Case to Chapter 7, In re Pro Logging,

Inc., No. 18-12388-SDM [Dkt. No. 156]; Order Granting Motion to Convert Case to Chapter 7, In

re Pro Trucking, Inc., No. 18-12428-SDM [Dkt. No. 103]. On April 5, 2019, the Interim Chapter 7

Trustee in both cases, Jeffery Levingston filed Reports of No Assets, and abandoned all of the assets

in those cases.5 The Mississippi Bankruptcy Court subsequently issued orders closing those cases.

See Final Decree / Order Closing Case, In re Pro Logging, Inc., No. 18-12388-SDM [Dkt. No. 195];

Final Decree / Order Closing Case, In re Pro Trucking, Inc., No. 18-12428-SDM [Dkt. No. 114].

           21.   After obtaining stay relief in the Pro Logging Bankruptcy and the Pro Trucking

Bankruptcy, Regions rescheduled, and republished, the foreclosure sale of the Real Property

Collateral for June 25, 2019 (the "Second Foreclosure Proceeding"). See Affidavit of Robert Smith,

at ¶ 21.

           b. Pro South and RMS File Bankruptcy in Mississippi, Delaying the Second
              Foreclosure Proceeding

           22.   The day before the June 25, 2019 foreclosure sale, Pro South filed for Chapter 7

protection in Northern District of Mississippi, delaying the scheduled foreclosure sale for a second

time, Case No. 19-12549-SDM (the "First Pro South Bankruptcy"). See Affidavit of Robert Smith,




           5
         This entry is a text-only entry made on the docket of the Pro Logging Bankruptcy and the Pro Trucking
Bankruptcy.



43158323 v1                                           9
  Case 19-42427         Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41           Desc Main
                                    Document      Page 10 of 34



at ¶ 22. The same day, RMS also filed a bankruptcy petition under Chapter 7 of the Bankruptcy Code

in the Mississippi Bankruptcy Court, Case No. 19-12552-SDM (the "First RMS Bankruptcy"). Id.

          23.     Neither Pro South, nor RMS, actually prosecuted their Bankruptcy cases, and, just

one month after Pro South and RMS filed their Chapter 7 bankruptcy proceedings in Mississippi,

the Bankruptcy Court there dismissed both bankruptcy cases on July 24, 2019 for failure to timely

file schedules and financial disclosures statements or to pay the required bankruptcy fees. See Order

of Dismissal for Failure to Timely File Documents or to Pay Required Fees, Case No. 19-12552-

SDM [Dkt. No. 21] (the "First RMS Bankruptcy Order of Dismissal"); Order of Dismissal for

Failure to Timely File Documents or to Pay Required Fees, Case No. 19-12549-SDM [Dkt. No. 19]

(the "First Pro South Bankruptcy Order of Dismissal"); Affidavit of Robert Smith, at ¶ 23. Thus, all

these bankruptcies accomplished was to succeed in delaying the Second Foreclosure Proceeding.

          c. Pro South Files Second Bankruptcy in Texas, Delaying the Third Foreclosure
             Proceeding

          24.     After the Mississippi Bankruptcy Court dismissed the First RMS Bankruptcy and

the First Pro South Bankruptcy, Regions again issued foreclosure notices to interested parties and

published foreclosure notices for a rescheduled September 4, 2019 foreclosure sale (the "Third

Foreclosure Proceeding"). See Affidavit of Robert Smith, at ¶ 24.

          25.     The morning of the scheduled September 4, 2019 foreclosure sale, Pro South filed a

Chapter 11 Petition in this Court, delaying the foreclosure sale for yet a third time, Case No. 19-

42427, and its counsel notified counsel for Regions while en route from Birmingham, AL to

Booneville, MS to conduct the sale (the "Second Pro South Bankruptcy"). See Affidavit of Robert

Smith, at ¶ 25.




43158323 v1                                       10
  Case 19-42427          Doc 102       Filed 03/25/20 Entered 03/25/20 10:07:41                    Desc Main
                                       Document      Page 11 of 34



          D.     PRO SOUTH ENTERS INTO AND QUICKLY BREACHES SETTLEMENT AGREEMENT

          26.    Following the Second Pro South Bankruptcy, Regions filed the Motion by Regions

Bank to Transfer Venue of Bankruptcy Case [Dkt No. 11] (the "Venue Motion"), arguing that this

Court was an improper venue for the Second Pro South Bankruptcy, as all of Pro South's assets and

operations were located in Booneville, Mississippi. After a hearing in which Mr. Roderick Kagy,

the newly appointed CEO of Pro South testified that he had taken over all of the financial operations

of Pro South, and that he resided in this judicial district, the Court denied the Venue Motion, without

prejudice to Regions to right to refile it if subsequent evidence was developed to show that venue in

this district was indeed improper. See Order Denying Motion to Transfer Case to Another District

[Dkt. No. 36] (the "Venue Order"). At that point, Regions and Pro South, entered into negotiations

surrounding a settlement agreement to give Pro South time to secure financing to replace Loans 5

and 6. Those negotiations were subsequently expanded to include RMS, AGS, Pro Logging, and

Pro Trucking. See Affidavit of Robert Smith, at ¶ 26. As a result of those negotiations, Regions, Pro

South, Pro Trucking, Pro Loggins, RMS, and AGS, entered into a settlement agreement dated

October 31, 2019 (the "Settlement Agreement"),6 which included certain concessions to Pro South,

and which inured to the benefit of Pro Logging, Pro Trucking, RMS and AGS. See Affidavit of

Robert Smith, at ¶ 26.

          27.    Under the Settlement Agreement, the Obligors would receive, without limitation, a

complete release, and Regions was supposed to receive the following payments:7



        6
          On December 10, 2019, this Court entered its Order Approving Debtor's Settlement with Regions Bank
Pursuant to Fed. R. Bankr. P. 9019 and 4001(d) [Dkt. No. 61] (the "Settlement Order").

          7
          This paragraph only sets out the payment terms owed Regions by the Obligors under the Settlement
Agreement. The Settlement Agreement imposes a bevy of other additional terms on the Obligors—however, given
the Obligors' failure to meet the payment terms, the Obligors' failure or success in meeting any of the non-payment
terms need not be discussed.



43158323 v1                                             11
  Case 19-42427       Doc 102      Filed 03/25/20 Entered 03/25/20 10:07:41             Desc Main
                                   Document      Page 12 of 34



                $20,000 (the "Initial Adequate Protection Payment");

                $22,500 on or before each of November 30, 2019, December 31,
                2019, and January 25, 2019 (collectively, the "Additional Adequate
                Protection Payments" together with the Initial Adequate Protection
                Payment, collectively, the "Adequate Protection Payments"); and

                $4,350,000 (the "Total Settlement Amount") on or before January 31,
                2020 (the "Initial Settlement Payment Date").

                The Obligors could extend the deadline for the Total Settlement
                Agreement for two 30-day periods upon the payment of a $50,000
                extension fee.

See Affidavit of Robert Smith, at ¶ 27.

          28.   The Obligors failed to timely deliver the required Additional Adequate Protection

Payments, as this Court is aware. See Transcript of January 21, 2020 Hearing in Pro South Case, at

02:11–12 ("The debtor is a bit behind on its adequate protection payments."); Affidavit of Robert

Smith, at ¶ 28. Notwithstanding the payment defaults, Regions agreed to provide the Obligors

additional time to deliver the Additional Adequate Protection Payments. See id., at 2:12–14 ("But

[Regions has] agreed to give the debtor some time to continue to operate and work on catching up

adequate protection payments."); Affidavit of Robert Smith, at ¶ 28.

          29.   With respect to the Total Settlement Amount, the Obligors are dependent on

receiving take-out financing to make this payment. See Transcript of February 4, 2020 Hearing

(hereinafter, "Feb. 4th Hearing Tr, at         "), at 6:17–21 ("Did the debtor enter into a settlement

agreement with Regions Bank that provided for a reduce[d] payoff, in exchange for some take-out

financing that the debtor would obtain? Yes."). The Obligors have also failed, and continue to fail,

to timely deliver the Total Settlement Amount. See id., at 06:22–24 ("[A]s of January 2nd of this

year, had the debtor formalized its take-out financing? No.").

          30.   Between entry of the Settlement Order and February 6, 2020, the Obligors had

committed numerous defaults under the Settlement Agreement, including: (1) failure to timely


43158323 v1                                      12
  Case 19-42427          Doc 102      Filed 03/25/20 Entered 03/25/20 10:07:41                  Desc Main
                                      Document      Page 13 of 34



deliver the complete adequate protection payments due for, November 2019, December 2019, and

January 2020;8 (2) failure to pay 2019 ad valorem taxes; and (3) failure to deliver the Total

Settlement Amount. On or around February 3, 2020, Regions gave the Obligors notice of, without

limitation, the aforementioned defaults that the Obligors had committed in violation of the

Settlement Agreement. See Affidavit of Robert Smith, at ¶ 28.

           31.     Upon entry of the Settlement Order, Regions was granted immediate stay relief upon

the occurrence of any Events of Default (defined therein), which included the "failure by any Obligor

under this Agreement to observe or perform any term, condition, covenant, or agreement set forth

herein[.]" Settlement Agreement, at 6 ¶ 5(a); see Affidavit of Robert Smith, at ¶ 29. The

aforementioned defaults, see supra, at ¶ 30, constitute Events of Default. See Affidavit of Robert

Smith,. at ¶ 29.

           32.     On February 6, 2020, Regions provided additional notice of default, demand,

acceleration, and also rescheduled, and republished, the foreclosure sale of the Real Property

Collateral for March 5, 2020 (the "Fourth Foreclosure Proceeding"). See Affidavit of Robert Smith,

at ¶ 30.

           33.     At a subsequent hearing held on February 18, 2020, counsel for Pro South and

Regions advised the Court that Pro South's defaults under the Settlement Agreement continued to

exist, and that Regions had scheduled another Foreclosure Sale for March 5, 2020, as discussed

below.




           8
           The Obligors have only made a single complete adequate protection payment—the Initial Adequate
Protection Payment, and it was not paid until November 25, 2019. With respect to the adequate protection payment
due in November of 2019, the Obligors paid $10,000.00 on December 12, 2019, and have failed to pay the remaining
$12,500.00 owed with respect to that payment.



43158323 v1                                           13
  Case 19-42427       Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41              Desc Main
                                  Document      Page 14 of 34



          E.    THE DEBTOR HOLDS INSURANCE PROCEEDS HOSTAGE IN VIOLATION                     OF THE
                CREDIT AGREEMENT.

          34.   Sometime in January, a tornado, or similar severe weather event, ran through

Booneville, MS causing substantial damage to the Real Property Collateral (the "Event of Loss").

Despite this damage, Regions would not learn of the effect this natural disaster had on the Real

Property Collateral until Rod Kagy testified about the subject in February, stating

                We had our scale house go down with high winds. It wasn't
                necessarily a tornado, but it was a high wind event. And, I mean, a
                mini tornado, which knocked the scale house out of operations for a
                week.

Feb. 4th Hearing Tr, at 7:19–22. Not only did the Obligors fail to provide Regions notice that a

tornado had inflicted substantial damage to the Real Property Collateral, the Obligors further failed

to provide Regions notice that they had: (1) made a claim to their insurance provider, Seneca

Insurance (the "Insurer"), the day after the damage was sustained; and (2) received a $25,000 check

from the insurer, with the expectation that they would receive an additional check for $175,000

(together, with the $25,000 check, the "Insurance Proceeds") in short order as an advance on the total

distribution on their claim. See Affidavit of Robert Smith, at ¶ 31. Regions would not learn of these

facts until Rod Kagy disclosed to Regions counsel after it investigated the matter further. See

Affidavit of Robert Smith, at ¶ 31.

          35.   All of the Obligors' actions in the prior paragraph are defaults under the Loan

Documents. See Affidavit of Robert Smith, at ¶ 32. Pursuant to the terms of the Deeds of Trust, the

Obligors were required to promptly notify Regions of any Event of Loss, which event included a

tornado tearing through the Real Property Collateral. See id. The Obligors failed to do that, id.,

instead attempting to retain the Insurance Proceeds and use them at their discretion.

          36.   Once Regions learned that the Debtor committed the numerous Loan Document

violations described above, Regions' counsel contacted the Insurer, and Renesant Insurance, Inc,


43158323 v1                                      14
  Case 19-42427       Doc 102      Filed 03/25/20 Entered 03/25/20 10:07:41              Desc Main
                                   Document      Page 15 of 34



agent for the Insurer, to inquire about the Insurance Proceeds. See Affidavit of Robert Smith, at ¶ 33.

During these conversations, it was discovered, to the complete and utter astonishment of Regions,

that that Pro South allowed the hazard insurance policy to be cancelled by the premium finance

company, for non-payment of the monthly premiums due under the premium finance agreement, and

that RMS had been made fully aware of the impending cancellation through multiple notifications

that the policy would be cancelled absent payment. Id. Given both the claim made on the Real

Property Collateral, and the cancellation of the hazard insurance policy due to non-payment, Regions

is informed that the Insurer will not reinstate the policy. Id. Accordingly, and perhaps most

importantly to this Court's determination of this Motion, the Real Property Collateral is completely

uninsured at present. Id.

          37.   Additionally, RMS is presumably in possession of two checks issued by the Insurer,

totaling $200,000 and has refused to turn over the proceeds, despite Regions' multiple demands that

the Debtor turnover the Insurance Proceeds—such demands being made by letter and e-mail on

February 28, 2020 (letter), February 28, 2020 (e-mail), March 4, 2020 (e-mail), March 5, 2020 (e-

mail), and March 11, 2020 (e-mail). See Affidavit of Robert Smith, at ¶ 34.

          38.   Thus far, Regions demands for the Insurance Checks have been ignored, and or

refused. It is believed that the Checks remain in the possession of RMS, as they were mailed to the

Booneville, MS office of Pro South. However, neither RMS, Pro South, nor their counsel have

informed Regions as to who currently has possession of the Insurance Checks, or whether they have

been negotiated.

          F.    RMS FILES BANKRUPTCY, SEEKING            TO   DELAY    THE   FOURTH FORECLOSURE
                PROCEEDING.

          39.   The morning of March 5, 2020, Joe A. Joseph ("Mr. Joseph"), counsel for Regions,

and Robert L. Smith, Jr., an officer of Regions Bank and its affiliate, LMIW VII, LLC, travelled



43158323 v1                                       15
  Case 19-42427       Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41              Desc Main
                                  Document      Page 16 of 34



from Birmingham to Booneville, Mississippi to conduct the Fourth Foreclosure Proceeding at the

Prentiss County, Mississippi Courthouse. See Affidavit of Robert Smith, at ¶ 36; Affidavit of Joe

Joseph, at ¶ 1. A copy of the Affidavit of Joe Joseph is attached hereto as Exhibit 3-A to Exhibit 1.

Expecting that RMS and\or AGS might yet again try to delay the foreclosure sale through a

bankruptcy filing, on the day prior to the sale, as well as the day of the sale, Mr. Joseph instructed

his paralegal, Michael Carl Ivey ("Mr. Ivey") to regularly check the online PACER database to see

if RMS, or AGS, had filed bankruptcy the night of March 4, 2020, or the morning of March 5, 2020,

even though neither RMS or AGS, or anyone representing them had advised Mr. Joseph that such a

filing was forthcoming. Mr. Ivey checked PACER periodically on March 4, and on the hour,

beginning at approximately 8:00 AM on March 5, and one last time at approximately 11:30 AM. See

Affidavit of Joe Joseph, at ¶ 4. With no bankruptcy filings having been discovered in Mississippi,

where RMS and AGS reside, Mr. Joseph commenced the Fourth Foreclosure Proceeding at

approximately 11:30 AM, and concluded it at approximately 12:10 PM. See Affidavit of Joe Joseph,

at ¶ 4. LMIW VII, LLC, an Alabama limited liability company affiliated with Regions, was the only

bidder at the sale, and purchased the Real Property Collateral with highest and best bid in the amount

of $2,057,834.00 (the "Foreclosure Sale"). See Affidavit of Joe Joseph, at ¶ 5. The Substitute

Trustee's Deed (the "Substitute Deed") was recorded in the Chancery Court of Prentiss County,

Mississippi at 12:59 PM, when the recording clerk returned from her lunch break. A copy of the

Substitute Deed is attached as Exhibit A to the Affidavit of Joe Joseph.

          40.   Unbeknownst to Mr. Joseph, his associates, his Texas co-counsel in the Pro South

case, or any officers of Regions, at approximately 11:15AM on March 5, 2020, RMS filed the present

Chapter 13 bankruptcy proceeding in this Court (the "Second RMS Bankruptcy"). Counsel for RMS

failed to call Mr. Joseph, his associates, his Texas co-counsel, or Regions, to advise that the Debtor




43158323 v1                                      16
  Case 19-42427        Doc 102       Filed 03/25/20 Entered 03/25/20 10:07:41                 Desc Main
                                     Document      Page 17 of 34



had filed the instant case. Instead, Counsel for RMS, Mr. Robert Newark, e-mailed Mr. Joseph at

approximately 11:19AM, on March 5, 2020, according to the time-stamp on the e-mail writing:

                Joe:

                Attached to this email, please find notice of bankruptcy filing for my
                client, Russell Stiles[SIC]. Please stop any foreclosures sale from
                occurring today.

                Contact me directly if you have any questions.

This e-mail was automatically flagged as spam by Burr & Forman's e-mail server, and was not

delivered directly to Mr. Joseph's inbox until approximately 1:15 PM, according to the time stamp

on the spam e-mail notification. Mr. Joseph only became aware of Mr. Newark's e-mail at

approximately 5:45 PM, upon his return to Birmingham from Booneville, and his review of his spam

report.

          G.    RMS INCLUDES PATENTLY FALSE INFORMATION IN HIS PETITION FOR RELIEF

          41.   In his Bankruptcy Petition, RMS indicates that "[o]ver the last 180 days before filing

this petition, I have lived in this district longer than in any other district." Bankruptcy Petition, Relief,

at 2 [Dkt. No. 1]. On the same page, RMS states his address as 149 [County Road] 1000, Booneville,

MS 38829 (the "RMS's Address"). Id. RMS's Address refers to his residence located on the

combination of parcels forming the Real Property Collateral. RMS's Address is not located in the

Eastern District of Texas, but rather in Booneville, MS.

          42.   Additionally, RMS indicates that he estimates his liabilities to be $100,001–

$500,000. Id., at 6. To the contrary, solely with respect to the indebtedness owed to Regions on

account of the RMS Guaranties of Loans 1-6, the Debtor is indebted to Regions in an amount in

excess of $6,231,345.57. See Regions Proof of Claim 5-1, In re Pro South, Case No. 19-42427.




43158323 v1                                          17
  Case 19-42427         Doc 102       Filed 03/25/20 Entered 03/25/20 10:07:41                   Desc Main
                                      Document      Page 18 of 34



          H.     OPERATING REPORTS & UNEXPLAINED CASH INFUSIONS

          43.    Pro South has filed Operating Reports for the months of September, October,

November, December, and January.9 Pro South failed to file operating reports for February. The

operating reports show a severely cash strained business. In September, November, and January, Pro

South reported a negative cash flow in its operating reports. See Operating Report, at 2 [Dkt. No.

78] (reporting a cash flow of [$7,809.82] for September, [$6,330.86] for November); Operating

Report, at 2 [Dkt. No. 91] (reporting a cash flow of [$12,748.58] for January).

          44.    In December, Pro South reported a net cash flow of $11,213.99. See Operating

Report, at 2 [Dkt. No. 91]. However, during the month of December, and with no explanation as to

the source of funds, Pro South received $57,852.80 of gross cash infusions from RMS.10 See

Operating Report, at 11, 13 [Dkt. No. 78].

          45.    During the month of January, and again with no explanation as to the source of funds,

Pro South received $31,000.00 of gross cash infusions from RMS. See Operating Report, at 11 [Dkt.

No. 91]. Unlike in December, in January the Debtor reported a cash flow of ($12,748.58), despite

these cash infusions.

          I.     PAYMENTS      TO   CEO RODERICK KAGY, WHILE FAILING                    TO   PAY INSURANCE
                 PREMIUM.

          46.    The premium due the Insurer under Pro South's insurance policy covering the Real

Property Collateral was $12,090.00, which covered the 1-year policy period of October 2019 through

October 2020. Pro South financed this premium with IPFS Corporation of the South (the "Premium



        9
          On January 2, 2020, Pro South filed what appears to be an amended Operating Report for the month of
October. See Dkt. No. 69. The only change appears to be the addition of bank statements omitted from the original
October Operating Report. See Dkt. No. 60.

          10
            During the same period, Pro South also paid RMS $10,000.00 without explanation. See Operating Report,
at 13 [Dkt. No. 78].



43158323 v1                                            18
  Case 19-42427       Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41          Desc Main
                                  Document      Page 19 of 34



Finance Company"). Payments were due on the 14th of each month, and Pro South made the first

two payments due in November and December. However, Pro South failed to make the $1,164.66

payment that was due January 14, 2020 (the "January 14th Payment"). On January 20, 2020, the

Premium Finance Company mailed notice (the "January 20th Notice") to Pro South stating that the

January 14th Payment was late. A copy of the January 20th Notice is attached hereto as Exhibit 2.

Pro South failed to make the January 14th Payment after receiving the January 20th Notice, and the

Premium Finance Company, pursuant to the power of attorney granted to it under the Premium

Finance Agreement, cancelled the policy for non-payment. The Premium Finance Company

provided notice of cancellation by mail on February 10, 2020 (the "February 10th Notice"). A copy

of the February 10th Notice is attached hereto as Exhibit 3.

          47.   Instead of paying the January 14th Payment, which would have kept the policy from

being cancelled, Pro South wrote a check on January 9, 2020, paying Rod Kagy $5,000.00, to wit—




Operating Report, at 15 [Dkt. No. 91].




43158323 v1                                     19
  Case 19-42427           Doc 102       Filed 03/25/20 Entered 03/25/20 10:07:41                Desc Main
                                        Document      Page 20 of 34



                                                  ARGUMENT

   I.     CAUSE EXISTS TO SUPPORT A CONVERSION ORDER

          48.       Bankruptcy Code 11 U.S.C. § 1112(b) provides, in pertinent part, as follows:

          [O]n request of a party in interest, and after notice and a hearing, absent unusual
          circumstances specifically identified by the court that establish that the requested
          conversion or dismissal is not in the best interests of creditors and the estate, the court
          shall convert a case under this chapter [11 USC §§ 1101 et seq.] to a case under
          chapter 7 [11 USC §§ 701 et seq.] or dismiss a case under this chapter [11 USC §§
          1101 et seq.], whichever is in the best interests of creditors and the estate, if the
          movant establishes cause.

The statute goes on to define "cause" to include the following:

              (A)   Substantial or continuing loss to or diminution of the estate and the absence
                    of a reasonable likelihood of rehabilitation;
                    ...
              (C)   Failure to maintain appropriate insurance that poses a risk to the estate or to
                    the public;
                    ...
              (F)   Unexcused failure to satisfy timely any filing or reporting requirement
                    established by this title or by any rule applicable to a case under this chapter[.]

11 U.S.C. § 1112(b)(4). In addition to the examples of cause enumerated in the Bankruptcy Code,

the Court has discretion to consider other factors which may constitute "cause." See In re Gonic

Realty Trust, 909 F.2d 624, 626 (1st Cir. 1990).

                a. Cause Exists Due to the Continuing Loss to the Estate and the Absence of a
                   Reasonable Likelihood of Rehabilitation.

          49.       The "cause" required under 11 U.S.C. § 1112(b)(4)(A), exists where there is a

"[s]ubstantial or continuing loss to or diminution of the estate and the absence of a reasonable

likelihood of rehabilitation[.]" The Section 1112(b)(4)(A) analysis contemplates a "two-fold" inquiry

into whether the estate has decreased in value and if there is a reasonable likelihood of rehabilitation.

See In re Miller, 496 B.R. 469, 479 (Bankr. E.D. Tenn. 2013).




43158323 v1                                            20
  Case 19-42427       Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41              Desc Main
                                  Document      Page 21 of 34



          50.   With respect to the first prong—substantial or continuing loss to or diminution of the

estate—a continuing negative cash flow following the entry of the Order for Relief is sufficient to

establish a "continuing loss." See Matter of Union Cty. Wholesale Tobacco & Candy Co., Inc., 8

B.R. 439, 441 (Bankr. D.N.J. 1981) ("[I]ndicia of the losses required to be shown under the standards

of § 1112(b)(1) are noted in Collier on Bankruptcy as . . . 'a negative cash flow by the debtor after

entry of the Order for Relief in the Chapter 11 case[.]'"); In re Steak Loft of Oakdale, Inc., 10 B.R.

182, 185 (Bankr. E.D.N.Y. 1981) ("[A] negative cash-flow . . . may qualify as continuing losses[.]");

see also In re Westgate Props., Ltd., 432 B.R. 720, 723 (Bankr. N.D. Ohio 2010) (requiring proof

that the debtor "continues to incur losses or maintains a negative cash-flow position after the entry

of the order for relief."); Nester v. Gateway Access Solutions, Inc. (In re Gateway Access Solutions,

Inc.), 374 B.R. 556, 564 (Bankr. M.D. Pa. 2007) ("Negative cash flow and an inability to pay current

expenses as they come due can satisfy the continuing loss or diminution of the estate standard for

the purposes of § 1112(b)."). In September, November, and January, the Debtor reported a negative

cash flow in its operating reports. See Operating Report, at 2 [Dkt. No. 78] (reporting a cash flow of

[$7,809.82] for September, [$6,330.86] for November); Operating Report, at 2 [Dkt. No. 91]

(reporting a cash flow of [$12,748.58] for January). Moreover, the Debtor has failed to file its

Operating Report for February 2020, and will undoubtedly fail to file the March 2020 Operating

Report. Importantly, during this time, the Debtor had the benefit of certain commercial property

previously pledged to Regions, which the Debtor makes use of to accomplish its logging and trucking

business. On March 5, 2020, Regions foreclosed on the Debtor's interest in the Real Property

Collateral, and sold the Real Property Collateral to the highest bidder, LMIW VII, LLC, an affiliate

of Regions. See Stay Annulment Motion, at ¶ 38. The import of this being that going forward, the

Debtor will lose the ability to make use of the Real Property Collateral greatly exacerbating the




43158323 v1                                      21
  Case 19-42427       Doc 102      Filed 03/25/20 Entered 03/25/20 10:07:41              Desc Main
                                   Document      Page 22 of 34



negative cash flow of the Debtor's business, with all other things being equal. Given the foregoing,

the first prong of Section 1112(b)(4)(A) is met.

          51.   The second requirement of Section 1112(b)(4)(A) is the absence of a reasonable

likelihood of rehabilitation. Rehabilitation does not mean reorganization, which could involve

liquidation. In re TMT Procurement Corp., 534 B.R. 912, 920–21 (Bankr. S.D. Tex. 2015). Rather,

"rehabilitation signifies something more, with it being described as 'to put back in good condition;

re-establish on a firm, sound basis.'" 534 B.R. at 920 (quoting In re V Cos., 274 B.R. 721, 726 (Bankr.

N.D. Ohio 2002)). This analysis focuses less on the technical aspects of confirmation, but more on

"whether the debtor's business prospects justify continuance of the reorganization effort." In re LG

Motors, Inc., 422 B.R. 110, 116 (Bankr. N.D. Ill. 2009); In re Basil St. Partners, LLC, 477 B.R. 856,

862 (Bankr. M.D. Fla. 2012); see In re Landmark Atl. Hess Farm, LLC, 448 B.R. 707, 713 (Bankr.

D. Md. 2011) ("[R]ehabilitation is not synonymous with reorganization and the determination is not

whether a debtor can confirm a plan, but whether the debtor has sufficient business prospects."). Put

simply, the Debtor has no business prospects.

          52.   This Court previously provided for stay relief with respect to the Real Estate

Collateral. See generally Settlement Order, at 2 ¶ 3 ("The automatic stay arising under 11 U.S.C.

§ 362 in this Bankruptcy Case is hereby immediately terminated to permit Regions to pursue any

and all of its rights and remedies under the Loan Documents and applicable law with respect to

the Loans and the Collateral."). This relief applied not only to Pro South, but also to RMS, as the

Settlement Order provided that, "if any Obligor other than Pro South, Inc. files for relief under the

Bankruptcy Code or is subject to any involuntary bankruptcy filings, such Obligor or Obligors

shall consent to, and permit, Regions to obtain relief from the automatic stay." Settlement Order,

at 3 ¶ d. Relying on this Order, Regions foreclosed on the Real Property Collateral. The Debtor




43158323 v1                                        22
  Case 19-42427          Doc 102      Filed 03/25/20 Entered 03/25/20 10:07:41                 Desc Main
                                      Document      Page 23 of 34



cannot operate its business absent the Real Property Collateral. Regions has not yet taken the steps

to evict the Debtor from the Real Property Collateral, but this action is inevitable, and will occur

in due time. Accordingly, the Debtor lacks business prospects, and will be unable to reorganize.

As such "cause" under Section 1112(b)(4)(A) is present.

                b. Cause Exists Given the Debtors' Failure to Maintain Appropriate Insurance.

          53.      A debtor's "[f]ailure to maintain appropriate insurance that poses a risk to the estate

or to the public" also establishes "cause" under 11 U.S.C. § 1112(b)(4)(A). When a debtor owns real

property with structures, Section 1112(b)(4)(C) requires that the debtor maintain property and

liability insurance to protect the estate. See Gilroy v. Ameriquest Mortgage Co., et al. (In re Gilroy),

No. NH 07– 054, 2008 WL 4531982 (1st Cir. BAP Aug. 4, 2008) (finding "cause" under 11 U.S.C.

§ 1112(b)(4)(A), where debtor failed to maintain property and liability insurance for five

condominiums).

          Similarly, in In re Van Eck, the court found that:

          The Debtor must maintain property and liability insurance coverage so that the assets
          of the bankruptcy estate are protected against loss. According to the Proof of
          Insurance, the Debtor does not have an insurance policy on the Essex Property and
          (except, perhaps, for Exterior Coverage) he has no insurance on the Branford
          Property that would protect the Debtor and his estate against casualty loss and/or
          liability claims for either property (e.g., a "trip and fall" on the Essex Property or third
          party property damage claims emanating from conditions inside the Branford
          Property). Insurance that so insures the Debtor and his estate is required
          under Section 1112(b)(4)(C). Failure to provide for such insurance coverage
          is Section 1112(b)(1) "cause" pursuant to Section 1112(b)(4)(C).

425 B.R. 54, 61 (Bankr. D. Conn. 2010). The Real Property Collateral has been damaged in the

instant case, some portion of which houses an already dangerous sawmill. Thus, the potential for

injury to the estate is great, and in the event of injury, the estate would be damaged without the being

able to satisfy any corresponding liability from proceeds of an insurance policy. This risk is also




43158323 v1                                           23
  Case 19-42427          Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41             Desc Main
                                     Document      Page 24 of 34



posed to the general public, as any injury would almost certainly not be capable of redress.

Consequently, cause is established under Section 1112(b)(4)(C).

                c. Cause Exists as the Debtor has Failed to timely File Operating Reports

          54.       Pursuant to Section 704(8) of the Bankruptcy Code, made applicable by Sections

1107(a) and 1106(a)(1), and Fed. R. Bankr. P. 2015, the Debtor is required to file monthly operating

reports with the Court no later than the twentieth day following the end of each calendar month. The

Debtor has failed to file its monthly operating report for the month of February 2020, and has failed

to timely file a single monthly operating report. Failure to file current accurate

Monthly Operating Reports is cause for dismissal of a case. See Roma Group, Inc. v. Office of the

United States Trustee (In re Roma Group, Inc.), 165 B.R. 779, 780 (S.D.N.Y. 1994) (failure to file

monthly operating reports "undermines the Chapter 11 process and constitutes cause for dismissal

or conversion").

          55.      Because the Debtor has not filed timely monthly operating reports on a regular basis,

the Court, the United States Trustee, and the Debtor's creditors are unable to determine if there is a

reasonable likelihood of rehabilitation. Without timely operating reports, the Court, the U.S. Trustee,

and creditors cannot know whether the debtor is paying its obligations as they come due post-petition

or whether the debtor is accruing administrative expenses, decreasing the possible recovery for

unsecured creditors. Furthermore, the Court, the U.S. Trustee, and creditors cannot know whether

the debtor is generating positive cash flow such that it will be able to fund a plan out of future

earnings.

          56.      "Timely and accurate financial disclosure is the life blood of the Chapter 11

process[.]" In re Berryhill, 127 B.R. 427, 433 (Bankr. N.D. Ind. 1991). Because

monthly operating reports are the means by which the creditors, the Court, and the United States




43158323 v1                                         24
  Case 19-42427           Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41                Desc Main
                                      Document      Page 25 of 34



Trustee       can    monitor   a    debtor's   post-petition   operations,   the failure to   file   timely

monthly operating reports by itself constitutes sufficient cause to warrant conversion or dismissal of

a chapter 11 case. See Roma Group, 165 B.R. at 780 (S.D.N.Y. 1994); In re Bacon, 52 B.R. 52, 53-

54 (Bankr. N.D. Iowa 1985) (failure to file monthly operating reports is sufficient "cause to warrant

dismissal of chapter 11 case because creditors are not being provided the basic financial data

necessary to make decisions regarding their best interests[.]").

          57.       Because the Debtor has failed to accept the basic responsibilities of a chapter 11

debtor-in-possession by not filing its most recent operating report, and failing in each instance to file

its monthly operating reports on time, the Court, the U.S. Trustee, and the creditors have no basis by

which to monitor the debtor's operations. Therefore, "cause" under 11 U.S.C. § 1112(b)(4)(F) is

present.

                d. Cause Exists as the Petition was Filed in Bad Faith.

          58.       Lack of good faith in filing a Chapter 11 petition also establishes cause under 11

U.S.C. § 1112(b). See Marsch v. Marsch (In re Marsch), 36 F.3d 825 (9th Cir. 1994). Even prospects

for successful reorganization, which are not present here, do not override, as matter of law, a finding

of bad faith. See In re Motel Props., Inc., 314 B.R. 889 (S.D. Ga. 2004).

          59.       Under circumstances similar to those here, a bankruptcy court properly found the

"cause" required to warrant dismissal or conversion, where the evidence demonstrated that a Chapter

11 debtor filed his petition in bad faith to avoid an impending foreclosure. See In re State Street

Houses, Inc., 305 B.R. 738 (S.D. Fl. 2003). In State Street, the court also considered that the debtor

had few unsecured creditors, whose claims were small in relation to the claims of its secured

creditors. Id. Likewise, here, the Debtor filed his bankruptcy petition on the eve of the Third

Foreclosure Proceeding to avoid that action. The fact that the Debtor, its owner RMS, and affiliates

of the Debtor, had previously filed bankruptcy petitions on three prior occasions, each immediately


43158323 v1                                          25
  Case 19-42427        Doc 102      Filed 03/25/20 Entered 03/25/20 10:07:41                Desc Main
                                    Document      Page 26 of 34



prior to Regions or another secured creditor foreclosing on its collateral is further evidence of the

Debtor's bad faith. Accordingly, the Bankruptcy Petition filed on the eve of foreclosure served as

nothing more than a litigation tactic in the dispute between the Regions and the Debtor. Like the

debtor in State Street, the unsecured creditors of the Debtor have claims, which pale in comparison

to those of the Debtor's secured creditors.

          60.   In another bankruptcy case similar to our facts here, the court found that cause under

Section 1112(b) was present where (1) the debtor's sole assets were parcels of land subject

to foreclosure, (2) the filing was made in bad faith because the primary purpose of filing bankruptcy

was to frustrate impending foreclosures, and (3) the debtor had no income. See In re Four J's Leasing

& Rentals, Inc., 68 B.R. 278 (M.D. Fla. 1986). Again, the facts here are very similar. The Debtor's

primary asset is the Real Property Collateral, and Regions has already foreclosed the Debtor's interest

in the Property. The Debtor filed its bankruptcy petition in bad faith for the primary purpose of

impeding Regions' foreclosure action, and the Debtor had no income at the time of filing.

          61.   The Debtor here has never demonstrated the need, desire, or ability to utilize the

rehabilitative purposes of Chapter 11. It is clear that the Debtor's petition in this case, as in the cases

discussed above, was filed in bad faith, warranting conversion of this case to Chapter 7.

 II.      CONVERSION IS IN THE BEST INTERESTS OF THE CREDITORS AND THE ESTATE.

          62.   Determining the best interests of the estate and the creditor involve separate, but

related inquiries. Conversion is in the best interests of the creditors where they would enjoy greater

rights in the bankruptcy forum than out. See In re Citi-Toledo Partners, 170 B.R. 602, 609 (Bankr.

N.D. Ohio 1994) ("[T]he fact that creditors will likely enjoy greater rights in bankruptcy court than

they would enjoy in state court militates in favor of conversion."). Conversion is in the best interest

of the estate where "the economic value of the estate is greater inside [rather than outside] of

bankruptcy." In re Staff Investment Co., 146 B.R. 256, 261 (Bankr. E.D. Cal. 1992). In this case,


43158323 v1                                         26
  Case 19-42427       Doc 102      Filed 03/25/20 Entered 03/25/20 10:07:41              Desc Main
                                   Document      Page 27 of 34



conversion is appropriate because the appointment of a chapter 7 trustee would be in the best interests

of both the estate and the creditors.

          63.   Because a chapter 7 trustee is uniquely positioned and equipped to ensure that the

Debtor's assets are all identified, recovered and administered, conversion is in the best interests of

both the creditors and the estate. See e.g. In re Stokes, 2009 WL 3062314 at * 19 (Bankr. D. Mont.

2009) (finding that conversion is in the best interests of the creditors and the estate because, inter

alia, a trustee will be appointed "to investigate and evaluate the [d]ebtor's assets and lawsuits.") The

appointment of a chapter 7 trustee is especially appropriate in this matter considering the

involvement of various related third party affiliates in this case and related proceedings.

          64.   Along these same lines, a chapter 7 trustee may best assess whether there are any

meritorious claims in the Debtor's estate, and may thereafter prosecute those with merit and abandon

those without. See e.g. In re Ameribuild Constr. Management, Inc., 399 B.R. 129, 133 (S.D.N.Y.

2009) (finding conversion appropriate because, inter alia, the case "requires the appointment of an

independent fiduciary not only to undertake the collection of [assets of the estate in the form of

receivables] but to examine the merits of the dispute between the Debtor and [a third party]."). This

consideration marshals in favor of conversion, given the Debtor's failure to turnover the Insurance

Proceeds to Regions. If this case is dismissed, Regions will be forced to initiate further litigation to

receive what is rightfully its property, and which property the Debtor has no claim to. Against this

consideration, conversion avoids further delays and fosters judicial economy, while at the same time

moving the Debtor toward a final resolution.

          65.   Conversion is also in the best interests of the creditors and the estate because tools

are available in a chapter 7 case for the benefit of creditors that would be unavailable outside of

bankruptcy, including the use of examinations under Fed. R. Bankr. P. 2004, and a trustee's




43158323 v1                                       27
  Case 19-42427       Doc 102      Filed 03/25/20 Entered 03/25/20 10:07:41               Desc Main
                                   Document      Page 28 of 34



avoidance powers under chapter 5 of the Bankruptcy Code. This too weighs in favor of

conversion. See In re Citi–Toledo Partners, 170 B.R. 602, 609 (Bankr.N.D.Ohio 1994) ("[T]he fact

that creditors will likely enjoy greater rights in bankruptcy court than they would enjoy in state court

militates in favor of conversion."). Finally, once administration of a chapter 7 case is completed, that

will permit creditors to know that there likely are no further assets of the debtor worth pursuing.

III.      CHAPTER 7 IS THE BEST MECHANISM TO WIND UP THE DEBTOR'S AFFAIRS.

          66.   Chapter 7 is an appropriate forum to liquidate a debtor with no continuing revenue

generating activity. In re Staff. Inv. Co., 146 B.R. 256, 261 (Bankr. E. D. Cal. 1993). Indeed "it

provides a statutory means for an orderly liquidation and equitable distribution of the debtors' assets."

In re the Great American Pyramid Joint Venture, 144 B.R. 780, 793 (Bankr. W.D. Tenn. 1992). The

Debtor's principal asset is its logging and trucking business, which are completely dependent on the

Real Property Collateral. Regions has foreclosed the Debtor's interest in the Real Property Collateral,

and sold the same to LMIW VII, LLC. Accordingly, Chapter 7 is an appropriate forum to assess the

Debtor's remaining assets and liquidate and dispose of such assets to its creditors. As evidenced in

the Title Commitment, attached as Exhibit 4-A to Exhibit 1-A, and by the claims filed in the Claims

Register, the Debtor has over a dozen creditors or judgment creditors with liquidated judgments,

lawsuits in progress, or liens recorded against the Debtor's assets. Conversion of the bankruptcy case

would allow the Court to fully resolve pending litigation, and utilize the claims process to provide a

final outcome for the Debtor's creditors. See In re the Great Am. Pyramid Joint Venture, 144 B.R.

780, 793 (Bankr. W.D. Tenn. 1992) (noting that a chapter 7 case "provides a statutory means for an

orderly liquidation and equitable distribution of the debtors' assets.").




43158323 v1                                        28
  Case 19-42427         Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41            Desc Main
                                    Document      Page 29 of 34



                                             CONCLUSION

          Based on the foregoing, the Court should grant the Motion and enter an order converting this

case to a case under Chapter 7 of the Bankruptcy Code, and such further and other relief as the Court

deems necessary and proper.

          Dated: March 25, 2020

                                                       Respectfully submitted,
                                                       /s/ George H. Barber
                                                       George H. Barber
                                                       State Bar No. 01705650
                                                       Email: gbarber@johnstonpratt.com
                                                       Johnston Pratt PLLC
                                                       1717 Main Street, Suite 3000
                                                       Dallas, Texas 75201
                                                       214-974-8000 – Telephone
                                                       214-474-1750 – Facsimile
                                                       Joe A. Joseph (Admitted Pro Hac Vice)
                                                       Of Counsel
                                                       Alabama State Bar No. ASB-2964-J50J
                                                       Email: jjoseph@burr.com
                                                       Burr & Forman LLP
                                                       3400 Wells Fargo Tower
                                                       420 North 20th Street
                                                       Birmingham, Alabama 35203
                                                       205-251-3000 – Telephone
                                                       205-458-5100 – Facsimile
                                                       ATTORNEYS FOR REGIONS BANK




43158323 v1                                       29
  Case 19-42427       Doc 102     Filed 03/25/20 Entered 03/25/20 10:07:41             Desc Main
                                  Document      Page 30 of 34



                                 CERTIFICATE OF SERVICE

        This is to certify that on March 25, 2020, a true and correct copy of the foregoing pleading
with exhibits was served, (1) by ECF service on all entities receiving ECF service, (2) by email to
counsel for the debtors and the Office of the United States Trustee at the email address stated
below, and (3) by first class U.S. Mail, postage prepaid on all other entities listed on the attached
service list.

                                                                     /s/ George H. Barber
                                                                     George H. Barber

Joyce W. Lindauer on behalf of Debtor Pro South, Inc.
joyce@joycelindauer.com
dian@joycelindauer.com; gina@joycelindauer.com; ecfnotices@joycelindauer.com

US Trustee
USTPRegion06.TY.ECF@USDOJ.GOV




43158323 v1                                      30
                 Case 19-42427           Doc 102      Filed 03/25/20           Entered 03/25/20 10:07:41     Desc Main
Label Matrix for local noticing                    Amy Document
                                                       Glissen Stites Page 31 of 34              Attorney General of Texas
0540-4                                             619 Highway 30 East                           Bankruptcy Division
Case 19-42427                                      Booneville, MS 38829-8012                     PO Box 12548
Eastern District of Texas                                                                        Austin, TX 78711-2548
Sherman
Wed Mar 25 08:30:17 CDT 2020
George H. Barber                                   BlueBridge Financial, LLC                     Bureau Veritas Certification
Johnston Clem Gifford PLLC                         535 Washington Street                         North America, Inc.
1717 Main Street                                   Suite 201                                     PO Box 405661
Suite 3000                                         Buffalo, NY 14203-1430                        Atlanta, GA 30384-5661
Dallas, TX 75201-4335

Camso USA, Inc.                                    Capital Merchant Services                     Cash Capital Group, LLC
PO Box 60158                                       One Evertrust Plaza                           The Rubin Law Firm, PLLC
Charlotte, NC 28260-0158                           Suite 1401                                    Attn: Ashlee Cohen
                                                   Jersey City, NJ 07302-3087                    90 Broad Street, 16th Floor
                                                                                                 New York, NY 10004-2345

Caterpillar Financial Services                     Celtic Commercial Finance                     Commercial Credit Group, Inc.
PO Box 340001                                      4 Park Plaza                                  c/o Adams and Reese, LLP
Nashville, TX 37203-0001                           Suite 300                                     Attn: John Thomson
                                                   Irvine, CA 92614-8511                         3424 Peachtree Road NE, Suite 1600
                                                                                                 Atlanta, GA 30326-1139

(p)TEXAS COMPTROLLER OF PUBLIC ACCOUNTS            Corporate Billing                             Dees Oil
REVENUE ACCOUNTING DIV - BANKRUPTCY SECTION        PO Box 1726                                   PO Box 98
PO BOX 13528                                       Decatur, AL 35602-1726                        Ripley, MS 38663-0098
AUSTIN TX 78711-3528


Dragon Woodland Corporation                        Enhanced Capital Mississippi Fund             Ferrell’s Home & Outdoor
3624 E. Shelby Drive                               c/o James A. McCullough                       807 S. Parkway St.
Memphis, TN 38118                                  PO Drawer 119                                 Corinth, MS 38834-6564
                                                   Jackson, MS 39205-0119


Financial Pacific Leasing                          Financial Pacific Leasing                     (p)FUNDBOX INC
3455 S. 344th Way                                  3455 S. 344th Way                             300 MONTGOMERY ST
Suite 300                                          Suite 300                                     SUITE 900
Auburn, WA 98001-9546                              Federal Way, WA 98001-9546                    SAN FRANCISCO CA 94104-1921


GCR Tire & Service                                 H & E Equipment Services                      H & E Equipment Services
2625 Highway 20                                    5245 Highway 78                               PO Box 849850
Tuscumbia, AL 35674-6003                           Memphis, TN 38118-7807                        Dallas, TX 75284-9850



Hitachi Capital America Corp.                      Hitachi Capital American Corp.                Internal Revenue Service
c/o Kye Law Group, P.C.                            21925 Network Place                           Centralized Insolvency
201 Old Country Road                               Chicago, IL 60673-1219                        PO Box 7346
Suite 120                                                                                        Philadelphia, PA 19101-7346
Melville, NY 11747-2725

Internal Revenue Service                           John Deere Power Plans                        Kenneth Craig Johnston
Mail Code DAL-5020                                 PO box 5328                                   Johnston Clem Gifford PLLC
1100 Commerce Street                               Madison, WI 53705-0328                        1717 Main Street
Dallas, Texas 75242-1100                                                                         Suite 3000
                                                                                                 Dallas, TX 75201-4335
                 Case 19-42427       Doc 102      Filed 03/25/20          Entered 03/25/20 10:07:41     Desc Main
Joe A. Joseph                                  Justin Hayden
                                                  Document           Page 32 of 34          Kapitus Servicing, Inc.
Burr & Forman LLP                              Smythe, Huff & Hayden, PC                    120 West 45th Street, 4th Floor
420 N. 20th St., Ste. 3400                     144 Second Avenue North                      New York, NY 10036-4041
Birmingham, AL 35203-3284                      The Pilcher Bldg., Suite 333
                                               Nashville, TN 37201-1935

Lancaster Pipeline & Construction              Joyce W. Lindauer                            Linebarger Goggan Blair & Sampson
864 Jim Hayes Lane                             Joyce Lindauer, Attorney                     2777 N. Stemmons Freeway
Scotts Hill, TN 38374-6644                     1412 Main Street                             Suite 1000
                                               Suite 500                                    Dallas, TX 75207-2328
                                               Dallas, TX 75202-4042

Martyville Quick Mart                          Money Works Direct, Inc.                     Money Works Direct, Inc.
1379 Highway 25                                c/o Timothy A. Hennigan                      Attn: Timothy A. Hennigan
Tishomingo, MS 38873-9671                      PO Box 1958                                  PO Box 1958
                                               Ashland, VA 23005-4958                       Ashland, VA 23005-4958


Napa Auto Parts                                Timothy W. O’Neal                            Oakman Hardwood, Inc.
1105 South Gloster                             Office of the U.S. Trustee                   PO Box 230
Tupelo, MS 38801-6533                          110 N. College Ave.                          Oakman, AL 35579-0230
                                               Suite 300
                                               Tyler, TX 75702-7231

Office of the Attorney General                 Panther Petroleum, LLC                       Panther Petroleum, LLC
Internal Revenue Service                       2570 Van Hook Avenue                         386 Airways Blvd.
900 Jefferson Avenue                           Hamilton, OH 45015-1582                      Jackson, TN 38301
Oxford, MS 38655-3608


Pioneer Machinery and Supply, Inc.             PowerPlan                                    Prentiss County Tax Collector
PO Box 959                                     PO Box 5328                                  PO Box 283
Corinth, MS 38835-0959                         Madison, WI 53705-0328                       Booneville, MS 38829-0283



Pro Mac Manufacturing, Ltd.                    Pro South, Inc.                              RLHI
2940 Jacob Road                                11450 US Highway 80                          30 CR 1461
Duncan, BC V9L 6W4                             Suite 130, #141                              Burnsville, MS 38833-9523
                                               Crossroads, TX 76227


Regions Bank                                   Regions Bank                                 Regions Bank
c/o Johnson Pratt PLLC                         Attn: Donald M. Warren                       Attn: Joe A. Joseph
1717 Main Street                               Burr & Foreman LLP                           Burr & Foreman LLP
Suite 3000                                     420 N. 20th Street, Suite 3400               420 N. 20th Street, Suite 3400
Dallas, TX 75201-4335                          Birmingham, AL 35203-3284                    Birmingtham, AL 35203-3284

Regions Bank                                   Regions Bank                                 Robert Byrd
Attn: John M. Lassiter                         Attn: Regan C. Loper                         Byrd & Wiser
Burr & Foreman LLP                             Burr & Foreman LLP                           PO Box 1936
401 East Capitol Street, Suite 100             420 N. 20th Street, Suite 3400               Biloxi, MS 39533-1936
Jackson, MS 39201-2608                         Birmingtham, AL 35203-3284

Rolison Timber Company, Inc.                   Southern Electrical Services                 Summit Truck Group
391 CR 516                                     PO Box 3086                                  PO Box 529
Ripley, MS 38663-8618                          Tupelo, MS 38803-3086                        Tupelo, MS 38802-0529
                   Case 19-42427           Doc 102        Filed 03/25/20           Entered 03/25/20 10:07:41            Desc Main
TCF Equipment Finance                                  Texas Workforce Commission
                                                          Document           Page 33 of 34                  Thompson Machinery
11100 Wayzata Blvd.                                    101 East 15th Street                                 1245 Bridgestone Blvd.
Suite 801                                              Austin, TX 78778-0001                                La Vergne, TN 37086-3510
Hopkins, MN 55305-5503


U. S. Attorney                                         U. S. Trustee’s Office                               U.S. Attorney General
110 N. College Ave.                                    110 N. College Street                                Department of Justice
Suite 700                                              Suite 300                                            Main Justice Building
Tyler, TX 75702-0204                                   Tyler, TX 75702-7231                                 10th & Constitution Ave., NW
                                                                                                            Washington, DC 20530-0001

US Trustee                                             Unifirst                                             Wells Fargo Equipment Finance
Office of the U.S. Trustee                             PO Box 303                                           PO Box 7777
110 N. College Ave.                                    Booneville, MS 38829-0303                            San Francisco, CA 94120-7777
Suite 300
Tyler, TX 75702-7231

Wells Fargo Equipment Finance
Manufacturer Services Group
PO Box 7777
San Francisco, CA 94120-7777




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Comptroller of Public Accts                            Fundbox
Rev Acctg Div/Bankruptcy Dept                          300 Montgomery St., Suite 900
PO BOX 13528                                           San Francisco, CA 94104
Austin, TX 78711




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital Merchant Services                           (u)Cash Capital Group, LLC                           (d)Celtic Commercial Finance
One Evertrust Plaza                                    c/o The Rubin Law Firm, PLLC                         4 Park Plaza, Suite 300
Suite 1401                                                                                                  Irvine, CA 92614-8511
Jersey City, NJ 07302-3087


(u)Commercial Credit Group, Inc.                       (d)Corporate Billing                                 (d)Enhanced Capital Mississippi Fund, LLC
                                                       PO Box 1726                                          c/o James A. McCullough
                                                       Decatur, AL 35602-1726                               PO Drawer 119
                                                                                                            Jackson, MS 39205-0119


(u)Grits Capital                                       (d)H&E Equipment Services                            (d)Hitachi Capital America Corp.
                                                       5245 Highway 78                                      c/o Kye Law Group, P.C.
                                                       Memphis, TN 38118-7807                               201 Old Country Road, Suite 120
                                                                                                            Melville, NY 11747-2725
                  Case 19-42427         Doc 102      Filed 03/25/20           Entered 03/25/20 10:07:41     Desc Main
(d)Hitachi Capital American Corp.                 (d)John Deere Power Plans
                                                     Document            Page 34 of 34          (d)Oakman Hardwood, Inc.
21925 Network Place                               PO Box 5328                                   PO Box 230
Chicago, IL 60673-1219                            Madison, WI 53705-0328                        Oakman, AL 35579-0230



(d)Pioneer Machinery and Supply, Inc.             (d)Prentiss County Tax Collector              (d)RLHI
PO Box 959                                        PO Box 283                                    30 CR 1461
Corinth, MS 38835-0959                            Booneville, MS 38829-0283                     Burnsville, MS 38833-9523



(d)Rolison Timber Company, Inc.                   (d)Southern Electrical Services               (u)Yellowstone
391 CR 516                                        PO Box 3086
Ripley, MS 38663-8618                             Tupelo, MS 38803-3086



(du)Yellowstone                                   End of Label Matrix
                                                  Mailable recipients    69
                                                  Bypassed recipients    19
                                                  Total                  88
